Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by CN 101725738 (cited by Applicant), which discloses (e.g., see FIG 1):.
1. A gas flow regulating device, comprising:
a valve port component (15), wherein a first inlet channel is provided in the valve port component (the flow path through 15);
a push rod component (13), wherein a first through hole is provided in the push rod component (the space therein), a push rod (9, 10, 16) is provided in the first 
a driving assembly (20, 21, 22) configured to drive the push rod to move along a direction of approaching or leaving the first inlet channel to cause the first end surface of the push rod to be in contact with and seal the gas outlet end of the first inlet channel or to be separated from the gas outlet end of the first inlet channel (20, 21, 22 is the actuator that opens and closes the valve interface between 9 and 15).
10. The gas flow regulating device of claim 1, wherein the driving assembly comprises a linear drive source (20, 21, 22 is a source for producing linear drive towards and away from the valve seat).

Claim(s) 1, 2 and 10 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Kerg (US 6,672,561), which discloses (e.g., see FIG 1):.
1. A gas flow regulating device, comprising:
a valve port component (A), wherein a first inlet channel (C) is provided in the valve port component;
a push rod component (L), wherein a first through hole is provided in the push rod component (the space therein), a push rod (I) is provided in the first through hole, a first end surface of the push rod (the bottom of I) faces a gas outlet end (F) of the first inlet channel, and the push rod is elastically connected with the push rod component through an elastic diaphragm (K); and
a driving assembly (N) configured to drive the push rod to move along a direction of approaching or leaving the first inlet channel to cause the first end surface of the push rod to be in contact with and seal the gas outlet end of the first inlet channel or to be separated from the gas outlet end of the first inlet channel (e.g., see col. 2 lines 13-30).
2. The gas flow regulating device of claim 1, wherein an annular opening adjusting pad (J) is provided between the valve port component (A) and the push rod component (L), and is configured to adjust deformation of the elastic diaphragm when the first end surface of the push rod is brought into contact with and seals the gas outlet end of the first inlet channel (same as Applicants; but for the disclosed thickness of pad J below the diaphragm K, the displacement required of diaphragm K to close the valve would be different).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 101725738 in view of Kitano (US 2014/0319403).
Regarding claim 5, CN 101725738 discloses the flow regulating device of claim 1, and also discloses wherein the gas flow regulating device further comprises a channel component (17) disposed on a side of the valve port component distal to the push rod component, and the channel component overlaps with the valve port component, and a second inlet channel (C) and a second outlet channel (D) are provided in the channel component (17).

CN 101725738 does not disclose a first outlet channel (D) is further provided in the valve port component (A), and a gas inlet end (G) of the first gas outlet channel (D) connects with the gas outlet end of the first inlet channel when the first end surface of the push rod is separated from the gas outlet end of the first inlet channel.  Kitano teaches that it was known in the art at the time of filing to form a similar valve port component (4, 5) in which a first outlet channel (22a) is further provided, and a gas inlet end (the top of 22a) of the first gas outlet channel (22a) connects with a similar gas outlet end (the top of the center hole proximate 21) of a similar first inlet channel (the center hole proximate 21) when the similar valve is open.  
To provide for faster assembly by allowing the valve port component to be secured at the same time as the components thereabove, it would have been obvious to use a valve port component as taught by Kitano which is secured at its periphery (along with a spacer, such as also taught by Kitano at member 11, and to form member 17 to accept such a modification, as also taught by Kitano).  


Regarding claim 7, Kitano teaches wherein a first annular groove is provided on a surface of the valve port component facing the push rod component (on the top of 4, 5); a plurality of spaced second through holes (22a) are provided along a circumferential direction of the first annular groove on a bottom surface of the first annular groove (see FIGS 2a, 2b), and one of the plurality of second through holes serves as the first outlet channel (as shown in FIG 1).  Incorporation of these features are contemplated as part of the obvious modification set forth above regarding claim 5.
Regarding claim 8, Kitano teaches wherein a second annular groove (on the bottom of 5) is further provided on a surface of the valve port component facing the channel component, and the second annular groove connects with each of the plurality of second through holes (shown in FIGS 1, 2a, 2b). ).  Incorporation of these features are contemplated as part of the obvious modification set forth above regarding claim 5.
Regarding claim 9, Kitano does not disclose a second seal member at the bottom of member 4 as claimed.  However the use of seals (o-rings) was well-known in the art at the time of invention as a means for preventing leaks, and it would have been obvious to use a second seal as claimed to predictably prevent leakage between the valve port component and the channel component.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamato (US 7,650,903) in view of CN 101725738, or alternatively over Yamamoto in view of Kerg, or alternatively over CN 101725738 in view of Yamamoto, or alternatively over Kerg in view of Yamamoto.
Regarding claim 11, Yamamoto discloses a mass flow controller, including a similar flow regulating device but does not disclose the flow regulating device as claimed (the valve seats against the outlet, not the inlet). Each of CN 101725738 and Kerg teach that such flow regulating devices were known in the art (see the analyses set forth above). To similarly control flow through Yamamoto’s mass flow controller, it would have been 
Regarding claim 12, Yamamoto discloses/teaches an inflow port (3); a gas channel (7, 8, 10, 11, 6), wherein a gas inlet end of the gas channel is connected with the inflow port (3 is upstream of 7, 8, 10, 11); the gas flow regulating device is disposed on the gas channel (at 11) and configured to regulate gas flow in the gas channel; and an outflow port (6) connected with a gas outlet end of the gas channel.
Regarding claim 13, Yamamoto discloses a control circuit board (58, 59) configured to receive a flow detection signal sent from a flow measuring device (4), perform difference calculation on the flow detection signal and a set flow value, and control the gas flow regulating device to regulate the gas flow passing through the gas channel according to a calculation result until the gas flow is equal to the set flow value (col. 10 lines 40-52).

Allowable Subject Matter
Claims 3, 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The breadth of claim 1 is shown with reference to US 5,002,086, on which at least claim 1 also reads (the valve port component is read as 12).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
12/3/21